Title: To George Washington from Major General Nathanael Greene, 31 May 1779
From: Greene, Nathanael
To: Washington, George



Sir
quarter master Generals quarters [Middlebrook, 31 May 1779]

As I have ever made it a rule, not to promise more, than I had the fairest prospect of performing. I would not wish to lead your Excellency into an expectation, of being in readiness to move, earlier than we shall; but from the letters I have receivd, since I came from Head quarters. I have great reason to think, the Infantry and the Artillery with them, may be ready to march next day after tomorrow. If there is not an absolute necessity, a day or two longer will give us, a better opportunity to be prepard. I am with respect your Excellency Most Obedient humble Sert
Nath. Greene Q.M.G.
